United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1934MN
                                  _____________

Gerry C. DuBose,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
                                        * On Appeal from the United
John D. Kelly, individually and as      * States District Court
an agent of Hanft, Fride, O'Brien,      * for the District of
Harries, Swelbar & Burns, P.A.;         * Minnesota.
Jennifer L. Cook, individually and as   *
an agent of Hanft, Fride, O'Brien,      *
Harries, Swelbar & Burns, P.A.; and     *
Hanft, Fride, O'Brien, Harries,         *
Swelbar & Burns, P.A.,                  *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 13, 1999
                                 Filed: August 17, 1999
                                  ___________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                            ___________

RICHARD S. ARNOLD, Circuit Judge.


      This case arose out of a state-court lawsuit brought by Gerry DuBose against his
former attorney, Newton S. Friedman. DuBose lost that suit. Friedman had
represented DuBose in an employment-discrimination suit in federal court. Before that
suit was resolved, DuBose brought an action in a state court against Friedman claiming
malpractice, breach of contract, and breach of fiduciary duty over Friedman's alleged
mishandling of the suit. After he lost the suit against Friedman, DuBose filed the
present action under 42 U.S.C. § 1983, alleging that Friedman, the attorneys who
represented Friedman, and the state trial judge who heard the suit all conspired to
deprive DuBose of his right to due process. Friedman died before he could be served,
and the state judge was dismissed by stipulation, leaving only the attorneys who
represented Friedman as defendants. The District Court granted summary judgment for
these defendants. DuBose now appeals, and we reverse and remand.

                                            I.

       This court reviews de novo the grant of summary judgment, using the same
standard employed by the District Court: whether there is a genuine issue of material
fact and whether the moving party is entitled to judgment as a matter of law. The
standard requires determining both whether a fact is "material" and whether the dispute
over that fact is "genuine." Materiality is determined by the applicable substantive law.
Material facts are those which might affect the outcome of the lawsuit. A dispute over
an issue of fact is "genuine" if there is sufficient evidence to allow a reasonable jury to
find for the non-moving party on that issue.

       The claim at issue here is for a violation of DuBose's right to due process. This
violation was the result of an alleged conspiracy involving Friedman, Judge David S.
Bouschor, the state trial judge who presided over DuBose's suit against Friedman, and
the attorneys who defended Friedman. We state the facts in the light most favorable
to DuBose, assuming them to be true, because he was the party opposing summary
judgment. Whether these facts can be proved at trial to the satisfaction of a jury of
course remains to be seen. According to DuBose, on or about September 30, 1994, he
attended a pre-trial conference in Judge Bouschor's chambers. Also present at the

                                           -2-
conference were Friedman and Friedman's attorneys, John D. Kelly and Jennifer L.
Crook. DuBose's account of the conference and other factual allegations are taken
from two sources: the affidavit he filed in response to the Defendants' Motion for
Summary Judgment, and the affidavit he filed as part of his collateral attack on the
state-court judgment. This second affidavit was filed in the District Court by the
defendants in this suit as an exhibit to their summary judgment memorandum.

      The affidavits state:

             Immediately after the pre-trial conference affiant witnessed at the
      entry to Judge David S. Bouschor's chambers door the following: Judge
      David S. Bouschor hugging, patting on back, and high five hand shaking
      rendered to Defendant Newton S. Friedman;

             All parties . . . left Judge David S. Bouschor's chambers and
      walked within the courtroom, and affiant left the courtroom, but Judge
      David S. Bouschor, John D. Kelly, Jennifer L. Crook and Newton S.
      Friedman failed to leave the courtroom after affiant waited approximately
      ten (10) minutes outside of Judge Bouschor's courtroom door. Upon
      affiant entering the courtroom from waiting as stated above; affiant
      witnessed that Judge David S. Bouschor, John D. Kelly, Jennifer L.
      Crook and Newton S. Friedman had entered Judge Bouschor's chambers
      and closed the chambers door, this chambers door was left opened during
      the pre-trial conference;

              Since affiant had witnessed some form of celebration as stated
      . . . above; affiant listened at the chambers door of Judge Bouschor and
      witnessed the following: Judge David S. Bouschor, John D. Kelly,
      Jennifer L. Crook and Newton S. Friedman conspiring planning and
      plotting a conspiracy to prevent the Defendant Newton S. Friedman from
      being damaged in the above-referenced matter as they were going over
      each and every trial exhibits . . .;

           There were many pros and cons stated by all parties as
      named . . . above as they were going over affiant's trial exhibits. In part

                                         -3-
      Judge David S. Bouschor stated to John D. Kelly, Jennifer L. Crook and
      Newton S. Friedman in so many words as follows: All of affiant's trial
      exhibits are covered; and Defendant Newton S. Friedman can enjoy his
      retirement, etc.



Aff. of Gerry C. DuBose, ¶ ¶ 2(c)-2(f), Defs.' Mot. for Summ. J., Ex. 24.

      DuBose further alleged:

              On October 11, 1994, at 1:30 P.M., the state civil matter of Gerry
      C. DuBose v. Newton S. Friedman was scheduled for trial, and before the
      state civil matter was called for trial, the presiding judge David S.
      Bouschor and John D. Kelly were engaged in an ex parte meeting for no
      less than thirty (30) minutes, thereafter, the appearance of affiant within
      Judge David S. Bouschor courtroom. John D. Kelly after no less that
      thirty (30) minutes as witnessed by affiant in the chambers' of David S.
      Bouschor; left Judge Bouschor's Chambers' and came into the courtroom
      where affiant was sitting and told affiant that Judge Bouschor wanted to
      see us within his chambers' . . ..

             Upon going to Judge Bouschor's Chambers' as stated . . . above;
      affiant, John D. Kelly, Jennifer L. Carey, . . . and Defendant Newton S.
      Friedman were presence in Judge Bouschor's Chambers'. John D. Kelly
      introduced a notice of motion and motion, not a motion in limine to Judge
      Bouschor. This motion was specifically designed to deprive affiant of due
      process of law and equal protection of the law as to the claims before the
      court.


Aff. of Gerry C. DuBose, ¶ ¶ 45 and 46, filed Sept. 10, 1997.




                                         -4-
                                           II.

       We first address the question of our jurisdiction. Judgment was entered for the
defendants on January 6, 1998. Pursuant to Local Rule 7.1(g), on January 15, 1998,
DuBose submitted a motion for leave to file a motion to reconsider.1 The defendants
opposed the request by letter on February 9, 1998. The request was denied by order
of the District Court dated March 4, 1998. DuBose filed his notice of appeal on March
17, 1998, referencing both the January 6 and March 4 orders.




      1
          The Rule provides as follows:

             Motions to reconsider are prohibited except by express permission
      of the Court, which will be granted only upon a showing of compelling
      circumstances. Requests to make such a motion, and responses to such
      requests, shall be made by letter to the Court. . ..

        We doubt that the local rule was intended to apply to post-judgment motions
filed within the time limit prescribed in Fed. R. Civ. P. 59(e). This rule expressly
authorizes the filing of motions to alter or amend a judgment. Litigants have a right,
granted by the Federal Rules of Civil Procedure, to file such motions. We take it that
the local rule setting out a special procedure for "motions to reconsider" (a term not
found in the Federal Rules of Civil Procedure) was intended to apply to litigants' desire
to get reconsideration of pre-judgment actions by the trial court, for example, an order
denying a motion for summary judgment, an order compelling discovery, or the like.
We need not pursue these issues. As explained in the text, the plaintiff did comply with
the local rule, and, by doing so within 10 days of the entry of judgment, also complied
with Fed. R. Civ. P. 59(e). His notice of appeal, which was filed within 30 days of the
District Court's order denying the motion for leave to file, was therefore timely.




                                          -5-
       The Federal Rules of Appellate Procedure generally require that the notice of
appeal be filed within 30 days after the judgment appealed from is entered. Fed. R.
App. P. 4(a)(1)(A). If , however, a party files certain post-judgment motions within the
prescribed time period, the time to file an appeal runs from the entry of the order
disposing of the motion. Fed. R. App. P. 4(a)(4). In this case the motion was actually
a request to file what was styled a "Motion to Reconsider," and was made within ten
days of the judgment. Although such a motion is not provided for by name in the rules,
it was the functional equivalent of a motion to alter or amend the judgment under Fed.
R. Civ. P. 59(e). See Sanders v. Clemco Industries, 862 F.2d 161 (8th Cir. 1988).
Therefore, the time to appeal began to run on March 4, 1998, the date of the order
disposing of this motion. Fed. R. App. P. 4(a)(4)(A)(iv). DuBose's notice of appeal
was filed within the prescribed time, and we have jurisdiction to hear his appeal.

                                          III.

       "[I]n any § 1983 action the initial inquiry must focus on whether the two
essential elements to a § 1983 action are present: (1) whether the conduct complained
of was committed by a person acting under color of state law; and (2) whether this
conduct deprived a person of rights, privileges, or immunities secured by the
Constitution or laws of the United States." Parratt v. Taylor, 451 U.S. 527, 535 (1981),
overruled on other grounds by Daniel v. Williams, 474 U.S. 327 (1986). For the
purposes of summary judgment, DuBose has satisfied both requirements.

                                          A.

       The defendants remaining in this suit are private citizens, and although they are
attorneys, the conduct of counsel generally does not constitute action under color of
law. The Supreme Court, however, has held that private citizens who act in concert
with state officials may be liable under Section 1983:


                                          -6-
      To act "under color of" state law for § 1983 purposes does not require
      that the defendant be an officer of the State. It is enough that he is a
      willful participant in joint action with the State or its agents. Private
      persons, jointly engaged with state officials in the challenged action, are
      acting 'under color' of law for purposes of § 1983 actions . . .. [H]ere the
      allegations were that an official act of the defendant judge was the
      product of a corrupt conspiracy involving bribery of the judge. Under
      these allegations, the private parties conspiring with the judge were acting
      under color of state law . . .. Private parties who corruptly conspire with
      a judge in connection with such conduct are thus acting under color of
      state law within the meaning of § 1983 . . ..



Dennis v. Sparks, 449 U.S. 24, 27-29 (1980). For purposes of determining the liability
of private parties, it does not matter whether the state official is motivated by avarice,
as in Dennis, or favoritism, as alleged here. The key inquiry is whether the private
party was a willful participant in the corrupt conspiracy. In order to defeat a motion
for summary judgment, DuBose must offer evidence sufficient to support the
conclusion that the defendants "directed themselves toward an unconstitutional action
by virtue of a mutual understanding," and provide facts which would establish a
"meeting of the minds." White v. Walsh, 649 F.2d 560, 561 (8th Cir.1981).

       DuBose offered evidence that, if believed, would allow a jury to conclude that
there was a mutual understanding among Judge Bouschor, Friedman, and Friedman's
attorneys to "fix" the trial. DuBose's evidence shows that Friedman's attorneys were
present when Judge Bouschor assured Friedman that he would be able to enjoy his
retirement. DuBose alleged through a sworn affidavit that he personally overheard this
statement as part of an ex parte discussion of how best to "cover" DuBose's proposed
trial exhibits. DuBose further stated that Friedman's attorneys participated in this
discussion and another one immediately before trial. In addition, Friedman's attorneys
submitted motions and requested rulings from Judge Bouschor after this alleged
conversation took place. Such advocacy is, in most situations, completely legitimate.

                                           -7-
An attorney, however, who participates in corrupt proceedings by continuing to
practice in front of a judge who is known to have preordained an outcome in the
attorney's favor serves only to compound the corruption.

       We emphasize that more is involved here than a simple display of cordiality
between a judge and the lawyers for one party. More is involved than an ex parte
contact between the judge and these lawyers. Such incidents can create an appearance
of impropriety, and can, in some circumstances, violate ethical norms, but they are not
usually serious enough to justify an inference of deliberate bias or prejudgment. For
us, the key factor in the case is the Judge's assurance, given in private to Mr. Friedman,
that he could "enjoy his retirement," and that Mr. DuBose's "trial exhibits [were] . . .
covered . . .." In context, these statements could reasonably be taken by a finder of fact
to mean that the judge, Mr. Friedman, and Mr. Friedman's lawyers had all agreed, in
advance, that Mr. Friedman would win the case. The lawyers' continued appearance
before the judge with the knowledge that such an assurance had been given would
justify an inference that they had acquiesced in this corrupt agreement.

                                           B.

       The second element of a claim under Section 1983 requires DuBose to identify
the particular right that has been violated. DuBose alleged that his right to due process
was violated by the conspiracy to "fix" his civil trial. The violation does not depend
upon whether the result of DuBose's trial would have been the same without corruption,
or whether all of the rulings made by Judge Bouschor at the request of Friedman's
attorneys were correct when viewed in hindsight. The Due Process Clause of the
Fourteenth Amendment "requires that action by a state through any of its agencies must
be consistent with the fundamental principles of liberty and justice which lie at the base
of our civil and political institutions, which not infrequently are designated as 'the law
of the land.' " Buchalter v. New York, 319 U.S. 427, 429 (1943) (quoting Hebert v.
Louisiana, 272 U.S. 312, 316-17 (1926)). In his argument before the Supreme Court

                                           -8-
in the Dartmouth College Case, Daniel Webster gave what is perhaps the most often
quoted definition of the phrase "law of the land." Trustees of Dartmouth College v.
Woodward, 4 Wheat. 517, 581 (1819). "By the law of the land, is most clearly
intended, the general law; a law, which hears before it condemns; which proceeds upon
inquiry, and renders judgment only after trial." Id. In this case, if DuBose's eyewitness
account of the events is accepted as true, the trial was meaningless and the judgment
predetermined. The law did not hear until after it had condemned. Whether his
account is to be believed is a matter for the jury.

                                          IV.

      For the foregoing reasons, the judgment for the defendants is reversed and the
matter is remanded for further proceedings consistent with this opinion. We express
our appreciation to appointed counsel for appellant. He has been of significant help to
the Court.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -9-